ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	2.	The information disclosure statements (IDS) submitted on June 24th 2020, March 22nd 2021 and September 29th 2021 are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the most relevant prior art is Miller et al. (US 9,603,599; “Miller”).
Miller discloses a handle assembly (1000; Figs. 17A, 17B) for firing a stapler (10; col. 23 ll. 36-47), comprising a first handle (1010, 1012) and a second handle (1022), wherein, the first handle (1010, 1012) is rotatable relative to the second handle (1022; col. 25 ll. 37-38; Fig. 17B), and the first handle (1010, 1012) and the second handle (1022) have an un-linked state (Fig. 17A) and a linked state (Fig. 17B);
when the first handle (1010, 1012) and the second handle (1022) are in the un-linked state (Fig. 17A), and the first handle is rotated in a first direction, the second handle is not rotated, and the stapler is configured not to be fired;
when the first handle (1010, 1012) and the second handle (1022) are in the linked state (Fig. 17B).
Miller fails to disclose the first handle is rotated in the first direction, the second handle is rotated along with the first handle in the first direction, to fire the stapler.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
5.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/EYAMINDAE C JALLOW/Primary Examiner, Art Unit 3731